Viewing the evidence in the light most favorable to the presenting agency (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the appellant had committed an act which, if committed by an adult, would constitute assault in the third degree (see, Penal Law § 120.00). Moreover, the Family Court’s findings of fact are to be afforded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, Matter of Joseph J., 205 AD2d 776, 777). Upon the exercise of our factual review power, we find that the finding of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Sullivan, J. P., Copertino, Santucci and Goldstein, JJ., concur.